Case 2:21-mc-50359-TGB-APP ECF No. 1, PageID.1 Filed 03/17/21 Page 1 of 6
Case 2:21-mc-50359-TGB-APP ECF No. 1, PageID.2 Filed 03/17/21 Page 2 of 6
Case 2:21-mc-50359-TGB-APP ECF No. 1, PageID.3 Filed 03/17/21 Page 3 of 6
Case 2:21-mc-50359-TGB-APP ECF No. 1, PageID.4 Filed 03/17/21 Page 4 of 6
Case 2:21-mc-50359-TGB-APP ECF No. 1, PageID.5 Filed 03/17/21 Page 5 of 6
Case 2:21-mc-50359-TGB-APP ECF No. 1, PageID.6 Filed 03/17/21 Page 6 of 6




                                                         Statement	  of	  Claim	  
                                                                         	  
 The	  argument	  is	  that	  once	  you	  have	  purchased	  something	  legally	  at	  retail,	  which	  
 would	  include	  a	  sales	  tax,	  it	  is	  then	  yours	  to	  do	  with	  what	  you	  choose.	  	  The	  
 imposition	  of	  taxes	  again	  on	  the	  same	  asset	  at	  two	  different	  points	  of	  time	  would	  
 actually	  be	  the	  definition	  of	  double	  taxation.	  	  EBay,	  Inc.	  is	  collecting	  taxes	  on	  used	  
 assets	  which	  at	  the	  original	  point	  of	  sale	  a	  tax	  was	  collected,	  hence,	  the	  causation	  of	  
 this	  lawsuit.	  	  In	  most	  cases	  this	  tax	  lower	  boundary	  of	  profit	  is	  negligible	  and	  the	  
 profit	  is	  not	  big	  enough	  to	  have	  a	  tax	  imposed	  on	  it.	  	  An	  EBay	  fee,	  a	  transaction	  fee,	  a	  
 sales	  tax,	  and	  then	  increased	  shipping	  costs	  makes	  the	  argument	  that	  something	  is	  
 awry	  and	  needs	  correction.	  	  Attempting	  to	  make	  up	  deficits	  through	  a	  taxation	  
 without	  adequate	  representation	  starts	  to	  sound	  like	  a	  constitutional	  crisis.	  
